Citation Nr: 1628392	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for left femur osteochondroma with excision of the lesion with scar residual (left femur disability).

2.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis.  

3.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a right lower extremity neurological impairment, to include peripheral neuropathy, sciatica, and radiculopathy, and to include as secondary to the lumbar spine degenerative disc disease and as secondary to a service-connected disability.  

5.  Entitlement to service connection for a left lower extremity neurological impairment, to include peripheral neuropathy and sciatica, and include as secondary to the lumbar spine degenerative disc disease and as secondary to a service-connected disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1966 to October 1970, and he received decorations, including the Small Arms Expert Marksmanship Ribbon, the Air Force Good Conduct Medal, and the Air Force Medal. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In June 2015, the Board remanded the case to afford the Veteran a hearing before the Board.  In July 2015, the Veteran, through his attorney, withdrew his prior request for a hearing before the Board. The case is again before the Board for further appellate proceedings. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the record shows that the Veteran has been unemployed during the appeal period, and there is evidence that tends to indicate that he is unable to work due at least in part to his service-connected left femur disability that is on appeal.  See e.g., January 2009 Veteran statement; December 2013 letter from Dr. S. V. (stating that due to limitations of standing and walking, the Veteran had to leave the workforce six years early); August 2005 Social Security Administration (SSA) decision (Veteran reported that he is occupationally impaired due to bone spurs, lumbar spine disability, and neuropathy of the bilateral lower extremities).   Thus, TDIU has been reasonably raised by the record as a component of this appeal and is before the Board at this time.  

There is medical evidence to indicate that the Veteran's diagnosed lumbar spine disability may cause the bilateral lower extremity neurological impairments that are on appeal for entitlement to service connection, and that the lumbar spine disability may be secondary to the Veteran's service-connected left femur disability.  See February 2015 private medical opinion and December 2014 private DBQ by Dr. K. K.  Thus, the issue of entitlement to service connection for the lumbar spine disability has been reasonably raised by the record as a component of this appeal and is before the Board at this time.  See Delisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that if the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis; if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims

The Veteran contends that he has bilateral lower extremity neurological impairments that are related to service or secondary to a service-connected disability.  As noted above, the issue of entitlement to service connection for a lumbar spine disability is inferred.  The Veteran was afforded a VA examination in May 2009 regarding lower extremity neurological impairments.  However, the VA examiner did not examine the Veteran's lumbar spine and did not provide an etiological opinion as to the same.  Further, the VA examiner's statements regarding the nature and etiology of a bilateral lower extremity neurological impairment were based on an MRI and an EMG performed years prior to the appeal period.  

The Board acknowledges that there is a June 2010 private medical opinion by Dr. V. S., in which Dr. V. S. states that the Veteran's right side involvement may be secondary to the Veteran's favoring of the left side due to his left femur disability.  Dr. V. S. also stated, "There is certainly degenerative disease that occurs to some extent no matter what other condition that patient has, but perhaps his experience in the service increased the severity of that condition."  Dr. V. S. then opined that the Veteran's "right sided pain could be caused by [the left femur disability]."  However, Dr. V. S. based his opinion on the Veteran's subjective history and not on review of the claims file.  Further, Dr. V. S.'s opinion is unclear as to the specific disability or disabilities that may be secondary to the left femur disability.  

The Board also acknowledges that there is a February 2015 private medical opinion by Dr. K. K. of record, in which Dr. K. K. opined that the Veteran's diagnosed degenerative disc disease of the lumbar spine with associated right lower extremity radiculopathy, heel spurs, and bilateral peripheral neuropathy are due to the Veteran's service-connected left femur disability.  See also December 2014 private DBQ by Dr. K. K. (diagnosing the Veteran with the aforementioned disorders as well as with left lumbar spine atrophy).  However, Dr. K. K. did not provide rationale to support her etiological opinion, to include rationale as to why the Veteran's lumbar spine disability is secondary to his left femur disability, and there is no indication that this opinion was rendered based on review of the Veteran's claim file. 

Based on this evidence, the etiology of a lumbar spine disability is unclear, and the nature and etiology of bilateral lower extremity neurological impairments are unclear.  Given that further medical inquiry is warranted, the Veteran should be afforded a VA examination to determine the nature and etiology of a lumbar spine disability and bilateral lower extremity neurological disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Increased Evaluation for Left Femur Disability

The Veteran was last afforded a VA examination regarding the service-connected left femur disability in May 2009.  The Board notes that the December 2014 private DBQ by Dr. K. K. attributed limited range of motion of the left knee to the Veteran's service-connected left femur disability, and the Veteran's service treatment records show that the Veteran's left knee complaints were diagnosed in service as the Veteran's service-connected left femur osteochondroma.  However, the May 2009 VA examiner did not provide sufficient regarding the Veteran's left knee functional impairments, to include range of motion testing.  Further, based on the above-noted February 2015 private medical opinion by Dr. K. K., it is unclear whether a left lower extremity neurological impairment may be medically attributed at least in part to the service-connected left femur disability.  See February 2015 private medical opinion by Dr. K. K. (opining that the peripheral neuropathy is due to the left femur disability); December 2014 private DBQ by Dr. K. K. (diagnosing left lower extremity atrophy associated with the lumbar spine disability). 

Based on this evidence, further medical inquiry is required to determine the current nature and severity of the service-connected left femur disability, to include regarding what left lower extremity symptoms may be medically attributed to the Veteran's service-connected left femur disability.  Thus, the Veteran should be afforded a new VA examination regarding the same.  38 C.F.R. § 4.2; Mittleider v. West, 11 Vet. App. 181 (1998). 

Increased Evaluation for the Right Foot Plantar Fasciitis

The Veteran was last afforded a VA examination regarding the service-connected right foot plantar fasciitis in May 2009.  The Board notes that the May 2009 VA examiner noted right heel symptoms (i.e. "heat"), but did not note heel spurs, and in a January 2015 private DBQ, Dr. K. K. diagnosed right heel spurs based on radiological testing and attributed such spurs to the Veteran's plantar fasciitis.  However, the May 2009 VA examiner did not indicate the functional impairment, if any, of such heel spurs.  Further, the January 2015 private DBQ also shows a right foot diagnosis of peripheral neuropathy, but it is unclear based on the May 2009 VA examination and this January 2015 private DBQ whether this peripheral neuropathy may be at least in part medically attributed to the plantar fasciitis or whether such peripheral neuropathy is a separate and unrelated disability.  In turn, it is unclear whether the Veteran's dragging of the right foot may be attributed to the right foot plantar fasciitis.  See January 2015 private DBQ by Dr. K. K. (diagnosing right foot peripheral neuropathy with associated right foot dragging in addition to right plantar fasciitis). 

Based on this evidence, further medical inquiry is required to determine the current nature and severity of the service-connected right foot  disability, to include regarding what right foot symptoms may be medically attributed to the Veteran's service-connected right foot disability.  Thus, the Veteran should be afforded a new VA examination regarding the same.  38 C.F.R. § 4.2; Mittleider v. West, 11 Vet. App. 181 (1998). 

Because the issue of entitlement to TDIU has been inferred as a component of the claim for increased compensation for the bilateral foot disability, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because there is evidence that indicates that the Veteran is precluded from employment due to a combination of his service-connected disabilities and his disabilities that are on appeal for service connection, the matter of TDIU is remanded as intertwined with the matters regarding service connection for bilateral lower extremity neuropathy and for the lumbar spine disability on appeal.  See e.g., August 2005 SSA decision (Veteran reported that he is occupationally impaired due to bone spurs, lumbar spine disability, and neuropathy of the bilateral lower extremities).   

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Please contact the Veteran and request that he provide or identify any outstanding records, VA or non-VA, relevant to his lumbar spine, right leg neurological impairment, left leg neurological impairment, left femur disability, and right foot disability, specifically to include the following:

(a) Treatment records from Dr. K. K. and Dr. S. V. dating from August 2002 to present.  

(b) Any updated records from Dr. L. Richard, to include records dating from December 2008 to present. 

(c) Any updated records from Greater Ann Arbor Neurology Associates, to include records dating from December 2008 to present.

(d) Any updated records from Howell Chiropractic, to include records dating from December 2008 to present.

(e) Any other relevant private treatment provider. 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

3. Please request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Please obtain outstanding relevant VA treatment records. 

5. Afterwards, please schedule the Veteran for a VA examination from an examiner of appropriate medical expertise to determine the etiology of (a) a lumbar spine disability and (b) a bilateral lower extremity neurological disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  




Lumbar Spine Disability: 

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's lumbar spine disability is etiologically related to service.

(b) If the lumbar spine disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such lumbar spine disability was caused by a service-connected disability, to include as due to uneven weight bearing.  

If the lumbar spine disability is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such lumbar spine disability was aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability, to include as due to uneven weight-bearing.

If aggravation is found, the examiner should address the following medical issues:  (b)  the baseline manifestations of the Veteran's lumbar spine disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

		Bilateral Lower Extremity Neurological Disability:

(a) After performing all necessary testing, to include neurological testing, the examiner is asked to address the nature and diagnosis(es) of the right and left lower extremity neurological disability. 

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such lower extremity neurological disability is etiologically related to service.

(c) If a lower extremity neurological disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such lower extremity neurological disability was caused by a service-connected disability, to include as due to uneven weight bearing.  

If a lower extremity neurological disability is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such lower extremity neurological disability was aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability, to include as due to uneven weight-bearing.

If aggravation is found, the examiner should address the following medical issues:  (b)  the baseline manifestations of a lower extremity neurological disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

For purposes of rendering the above opinions, the examiner's attention is invited to the following:

(1) The February 2015 private medical opinion and December 2014 private DBQ by Dr. K. K.

(2) The June 2010 private medical opinion by Dr. S. V. (Dr. S. V. states that the Veteran's right side involvement may be secondary to the Veteran's favoring of the left side due to his left femur disability; also opining that "[t]here is certainly degenerative disease that occurs to some extent no matter what other condition that patient has, but perhaps his experience in the service increased the severity of that condition").  

(3)  The Veteran's reports of favoring one leg over the other due to pain.  See e.g., June 2010 letter from Dr. S. V.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Afterward, please schedule the Veteran for a VA examination with an examiner who has appropriate expertise in orthopedics to determine the current nature and severity of the Veteran's left femur disability.  Make the claims file available to the examiner for review of the case.  

After performing all necessary testing, to include neurological testing, the examiner is asked to address the nature, diagnosis(es), and all symptoms of the left femur disability. 

(a) In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected left femur disability and any separate disability.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.

The examiner's attention is invited to the February 2015 private medical opinion and December 2014 private DBQ by Dr. K. K., which tends to indicate that a left lower extremity neurological impairment may be medically attributed at least in part to the service-connected left femur disability.  See February 2015 private medical opinion by Dr. K. K. (opining that the peripheral neuropathy is due to the left femur disability); December 2014 private DBQ by Dr. K. K. (diagnosing left lower extremity atrophy associated with the lumbar spine disability). 

(b) In so doing, please note the extent of limitation of the left knee in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

Please indicate whether there is favorable or unfavorable ankylosis of the left knee.  

Please indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

Please indicate whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(a) If neurological symptomatology can be at least in part medically attributed to the Veteran's left femur disability, indicate the nerve roots involved for each associated neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe). 

(c) Please address the functional and occupational impact of the Veteran's service-connected left femur disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

7. Afterward, please schedule the Veteran for a VA examination with an examiner who has appropriate expertise in orthopedics to determine the current nature and severity of the Veteran's right foot disability.  Make the claims file available to the examiner for review of the case.  

After performing all necessary testing, to include neurological testing if necessary, the examiner is asked to address the nature, diagnosis(es), and all symptoms of the right foot disability and the indicate the severity thereof (e.g., moderate, moderately severe, severe).  

(a) In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected right foot disability and any separate disability.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  

The examiner's attention is invited to the following:

(1)  February 2015 private medical opinion and January 2015 private DBQ by Dr. K. K., which tends to indicate that a right lower extremity neurological impairment may be medically attributed at least in part to the service-connected right foot disability.  See February 2015 private medical opinion by Dr. K. K. (opining that the peripheral neuropathy is due to the left femur disability); January 2015 private DBQ by Dr. K. K. (diagnosing right foot peripheral neuropathy). 

(2) The May 2009 VA examination (showing absent sensation over the right heel)

(b) If neurological symptomatology can be at least in part medically attributed to the Veteran's right foot disability, indicate the nerve roots involved for each associated neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe). 

(b) Please address whether there is loss of use of the right foot due to service-connected disability alone.  In rendering this opinion, the examiner should provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.  
      
Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.  

The examiner's attention is invited to the January 2015 private DBQ by Dr. K. K. noting dragging of the right foot.  

(c) The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the functional and occupational impact of the Veteran's service-connected disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

8. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the issues on appeal, including the matter of TDIU, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  Please note that the matters regarding the entitlement to service connection for a lumbar spine disability, entitlement to service connection for left and right lower extremity neurological impairments, entitlement to increased compensation for the left femur disability, and entitlement to increased compensation for the right foot plantar fasciitis, are intertwined.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


